Rose, J.
This is a garnishment proceeding in aid of execution. Upon a hearing in response by the garnishees to the summons, the district court discharged them and plaintiff appealed.
The M. Shonsey Company, plaintiff, recovered in the district court for Merrick county, October 15, 1934, a judgment for $2,277.50 against Belgrade-Hord Company, defendant. Execution on the judgment was issued January 9, 1936, and returned by the sheriff nulla bona. On behalf of plaintiff an affidavit for garnishment in aid of execution was filed in the district court June 16, 1936, pursuant to statute. Comp. St. 1929, sec. 20-1056. Affiant stated he had good reasons to believe and did believe that Heber Hord and the Lakeside Ranch Company had property of, and were indebted to, Belgrade-Hord Company, defendant. They were summoned by the sheriff as garnishees June 16, 1936, to answer under oath all questions touching the goods, chattels, rights and credits of defendant in their possession or under their control.
Heber Hord, personally, and as president of Lakeside *887Ranch Company, was examined under oath. After the hearing the district court found that garnishees had no property of defendant and were not indebted to it. The garnishees were consequently discharged. On appeal plaintiff assigned error in the finding and judgment below.
The issues and facts and the law applicable thereto are the same as in Early v. Belgrade-Hord Co., ante, p. 884, 277 N. W. 596, and for reasons stated in the opinion therein, the judgment herein is
Affirmed.